Citation Nr: 1307865	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO. 09-41 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to December 1991, from August 1992 to August 1995, from February 2003 to March 2004, and from March 2006 to April 2007; he also had service in the Oregon National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.         

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in February 2010. A transcript is of record. 

In April 2010 and May 2012, the Board remanded this case for additional development. The purposes of these remands have been met and the case is ready for appellate consideration. 


FINDING OF FACT

The Veteran's obstructive sleep apnea was not incurred in or aggravated by active military service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 6847 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183  (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) . 

A March 2009 pre-adjudication letter issued by the RO explained the evidence necessary to substantiate the claim. The letters also informed the Veteran of his and VA's respective duties for obtaining evidence. In addition, the VCAA notice letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The letter was provided prior to initial adjudication of the claim, in accordance with Pelegrini v. Principi, 18 Vet. App. 112  (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103  (2005), rev'd on other grounds, 444 F.3d 1328  (Fed. Cir. 2006). 

With regard to the duty to assist, the claims file contains service treatment records, service personnel records, reports of private and VA post-service treatment, and reports of VA examinations.


Merits of the Appeal

The Veteran contends that while on active military service, he began experiencing sleep disturbances, including constant snoring and occasions when he stopped breathing. Although the Veteran has also submitted lay statements and argument, a VA medical examiner has opined that the disorder is not related to any incident of active service, or the result of the Veteran's service-connected sinusitis. Because the preponderance of the evidence is against a grant of service connection, the claim will be denied. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). Specifically, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features: that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). However, laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Snedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service records show that the Veteran's first period of service was from June 1988 to December 1991. During this period of service, he was deployed to Saudi Arabia. In addition, during the Veteran's third period of service from February 2003 to March 2004, he served in Iraq from February 2003 to February 2004. He was discharged from his last period of active duty in April 2007. 

Although the Veteran was treated on several occasions for sinusitis-related symptoms and service connection is in effect for the disorder, the Veteran's service treatment records reflect no complaints or treatment of sleep disturbance. The records are also negative for a diagnosis of sleep apnea. 

In January 2009, the Veteran submitted a lay statement from his colleague, Mr. J.K.E. In the statement, Mr. E. stated that he shared a room with the Veteran while on active duty at Fort Knox from July 2007 to December 2007. According to Mr. E., while the Veteran was sleeping, he observed him snoring and making gurgling noises from his throat. 

In the Veteran's substantive appeal (VA Form 9), dated in November 2009, he stated that when he served in Iraq, he developed problems with sleeping and snoring, which included having someone shake him awake because of snoring or because he had stopped breathing. Due to his problems, he kept most of the people up in his barracks or place of sleep. The Veteran indicated that his problems worsened when he was exposed to oil fires and dust in the desert. He noted that upon his return to the United States, his wife started to complain about his constant snoring. His wife would also have to wake him up because he was not breathing.  

However, as noted the Veteran's service treatment records do not reflect any such complaints. Moreover, in several post-deployment questionnaires, the Veteran specifically reported that he was unaware that he had been exposed to any toxic substances as he currently reports. 

In February 2010, the Veteran testified at a Travel Board hearing. He stated that he did not have sleeping problems prior to his entrance into the military. The Veteran alleged that while he was serving during Desert Storm, he was exposed to oil fires. In addition, he alleged (again contrary to his representation in the post-deployment questionnaire as noted above) that when he was deployed to Iraq in 2003-2004, he was exposed to sulfur fires. 

The Veteran also submitted lay statements from his wife and a colleague, Ms. L.A.M. In the lay statement from his wife, she stated that she and the Veteran were married in November 1990. Essentially, their account was that prior to his deployment, the Veteran did not have any sleeping problems. However, the Veteran's wife indicated that upon his return, he was having problems with either snoring or gasping for air at night. In February 2003, he received orders to participate in Iraqi Freedom and was deployed to Iraq. The Veteran's wife stated that when he called her, he noted that his snoring was keeping people awake at night. In addition, his colleagues notified her that they had to shake him awake at night because he would be gasping for breath or snoring loudly. According to the Veteran's wife, when he came home, his snoring had worsened and would wake her up several times a night. 

In the lay statement from Ms. M., she stated that she was the Veteran's supervisor at the tactical operations center in Iraq from May 2003 to November 2003. According to Ms. M., she witnessed the Veteran asleep on several occasions. She noted that there were many incidents when the Veteran would gasp for air while asleep. Ms. M. reported that it frightened her so much that she would enter his sleeping quarters and shake him until he would wake up. When he went back to sleep, he started to snore loudly. The Veteran's snoring would wake up the other soldiers in his barracks.      

In November 2010, the Veteran underwent a VA examination. He was diagnosed with sleep apnea. However, the examiner did not provide an opinion regarding the etiology of the Veteran's sleep apnea and whether it was related to his service. Thus, in May 2012, the Board remanded this case in order to obtain an opinion on the pertinent nexus question.  

A VA examination was conducted in May 2012. At that time, the examiner stated that he had reviewed the Veteran's claims file. The examiner noted that the Veteran's service treatment records were negative for any complaints or findings of sleep apnea or sleep problems. According to the Veteran, he deliberately chose not to report his symptoms until he had reached his eligibility for military retirement.   

Following the physical examination, the examiner diagnosed the Veteran with OSA. The examiner opined that the Veteran's OSA was not secondary to his service-connected PTSD, low back disability, or sinusitis. In regard to the Veteran's contention that his OSA was due to the medication that he took for his service-connected PTSD, specifically trazodone, the examiner stated that the Veteran started taking trazodone in September 2009, long after his OSA complaints originated. Similarly, although the Veteran maintained that his OSA could be due to the pain pills he took for his service-connected low back disability, specifically Vicodin, the examiner indicated that the Veteran started taking pain medications such as Vicodin in 2006 or 2007, long after his OSA complaints. The examiner further noted that while the Veteran had a history of recurrent sinusitis, the Veteran's sleep apnea complaints had not varied regardless of his sinus condition. In addition, "from a medical standpoint," sinusitis would not cause OSA. Thus, the examiner opined that there was no link between the Veteran's service-connected sinusitis and his OSA. 

The examiner also opined that the Veteran's OSA was less likely than not (less than 50 percent probability) incurred in or caused by his service. The examiner stated that the Veteran reported onset of OSA complaints in the 1990's, after his tour. However, the examiner noted that the Veteran's service treatment records and his civilian records were silent on that issue. Therefore, the examiner indicated that he could find no objective evidence of the condition beyond the Veteran's wife's statement. According to the examiner, OSA was not an expected outcome to smoke or soot exposure, and it was less likely than not that OSA was a direct consequence of being "in-theater." 

The examiner reported that a known risk factor for the Veteran's OSA was his morbid obesity. In this respect, the claims folder indicates that the Veteran is approximately 67 inches tall, and his weight has steadily increased over the years - e.g. July 1994-146 pounds; March 1995-173 pounds; December 1999-188 pounds; September 2004-198 pounds; August 2005- 200 pounds; April 2007-215 pounds; May 2007-212 pounds; March 2008-214 pounds; May 2008-211 pounds and subsequent 214 pounds; June 2008- Diagnosed as Obese; September 2010-210 pounds - diagnosed as having "truncal obesity."

Given the nature of OSA, the examiner stated that it was more likely than not that the Veteran had OSA prior to his tour in Desert Storm, as OSA was unlikely to have developed in such a short amount of time, and as profoundly as suggested by the Veteran's wife. There was lay evidence showing that the Veteran had OSA during his tour in Iraq in 2003 based on buddy statements of symptoms for OSA, such as excessive snoring and apparent apnea. The examiner opined that the Veteran's OSA would not have been the result of in-service uranium, smoke, or dust exposure and would have been a continuation of the OSA condition from earlier years.   

Although the Veteran has maintained that he experiences OSA secondary to his service-connected PTSD, low back disability, and/or sinusitis, in the May 2012 VA examination report, the examiner clearly opines that the Veteran's OSA was not secondary to his service-connected PTSD, low back disability, or sinusitis, and he gives a rationale in support of his opinion. 
The Veteran and his wife contend that during the Veteran's deployment to Saudi Arabia during his first period of service in the early 1990's, he developed symptoms of OSA. According to his wife, upon his return home, he was snoring loudly and he had occasions when he stopped breathing. They maintain that the Veteran's OSA symptomatology continued throughout his following three periods of service. Specifically, while the Veteran was stationed in Iraq during his third period of service, he experienced a worsening of his OSA symptomatology. In support of his claim, the Veteran submitted a lay statement from his colleague who had served with him in Iraq. In the statement, she indicated that she witnessed numerous incidents when the Veteran was either snoring loudly or gasping from air while asleep. Soon after the Veteran's discharge, he was diagnosed with OSA. 

The Veteran, his spouse and the lay witnesses are competent to report what laypersons are qualified to observe. However, they do not have the medical expertise to attribute whatever symptoms of snoring and sleep disturbance the Veteran may have had to a specific diagnosis, especially in light . The Veteran's allegation of in-service sleep apnea has been investigated by a VA physician with a review of the claims folder, as in the third prong of Jandreau ((lay evidence may be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional)). 
 
The examiner specifically found that his assertions are without merit from a medical standpoint and that the disorder is instead attributable to an alternative, non-service-connected cause. There is no competent medical evidence which suggests otherwise. 




ORDER

Service connection for sleep apnea is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


